11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Oscar Padilla,                                * From the 441st District Court
                                                of Midland County,
                                                Trial Court No. CV49532.

Vs. No. 11-18-00020-CV                        * January 31, 2020

Grimes and Associates Consulting              * Memorandum Opinion by Wright, S.C.J.
Engineers, L.P.; Victor Ramirez                 (Panel consists of: Bailey, C.J.,
d/b/a F&V Steel Erectors; and                   Stretcher, J., and Wright, S.C.J.,
Carl Woodruff,                                  sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete the award of attorney fees to
Grimes and Associates Consulting Engineers, L.P., and we affirm the judgment as
modified. The costs incurred by reason of this appeal are taxed against Oscar
Padilla.